Case 3:20-cv-05484-TKW-MJF Document 26 Filed 05/03/21 Page 1 of 2

TO:

District Judge K. Wetherell
US COURTHOUSE

1 N PALAFOX ST
PENSACOLA FL 32502-5665

FROM:

Paul John Hansen
P.O. Box 314,
Repton, AL 36475

RE: CASE NUMBER: 3:20-CV-5484

Good Day Your Honor;

| am a party to the aforementioned case. | do not live close by which constitutes a hardship that
may not allow me the opportunity for proper justice in this case. | would like to request CM-ECF
privileges. | do have a Pacer account, and am familiar with the Pacer process. Thank you for
your time and extra consideration in this matter.

Regards (Mailed 4/29/2021)

fd Ham

Paul John Hansen
P.O. Box 314,
Repton, AL 36475
 

 

ae —
Po Bor FZ! 7 NORTH HOUSTON TX 773 i :
REPT ON AL 24 23 29 APR 2021 PM 7L j
G K Wk THE RECS -
We COURT HOUSE RECEIVED MAY 04 20
LS.
